Citation Nr: 0513550	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
depression.  He responded by filing a September 1999 Notice 
of Disagreement, and was sent a Statement of the Case that 
same month.  He then filed a March 2000 VA Form 9, perfecting 
his appeal of this issue.  

The veteran's claim was originally presented to the Board in 
July 2003 and again in October 2004; on each occasion it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's current psychiatric disabilities were not 
incurred during military service, and did not manifested to a 
compensable degree within a year thereafter.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, and April 2001, June 2001, and December 2002 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in 
Alexandria, LA, and these records were obtained.  Private 
medical records have also been obtained, as indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his claim; 
for these reasons, his appeal is ready to be considered on 
the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 1999, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in March 
2005, in light of the additional development performed 
subsequent to August 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for a psychiatric 
disability, claimed as depression.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).  Service connection may also be awarded for certain 
disabilities, such as psychoses, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a psychiatric disability.  On 
his January 1992 service separation report of medical 
history, he reported a history of depression or excessive 
worry.  However, his concurrent physical examination was 
negative for any psychiatric abnormalities.  

When the veteran was first examined by VA in March 1992, he 
was negative for any psychiatric symptoms or disabilities on 
general medical examination.  However, he began seeking 
regular VA psychiatric treatment in late 1998, when he was 
diagnosed with depressive disorder.  He underwent a VA 
psychiatric examination in October 1999 and was diagnosed 
with dysthymic disorder, late onset.  On subsequent VA 
examination in March 2002, he was diagnosed with paranoid 
schizophrenia and depression; however, the examiner did not 
note a date of onset for these disabilities.  

The veteran was afforded another VA psychiatric examination 
in March 2004, at which time his service medical records and 
claims file were also reviewed.  After reviewing the record 
and evaluating the veteran, the examiner diagnosed major 
depressive disorder, chronic.  However, he also determined 
that it would be "very difficult to associate" this 
disability with the veteran's service period.  The examiner 
noted that the veteran was separated from service in 1992, 
but did not seek psychiatric treatment until 1998.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a psychiatric disability.  The Board 
notes first that the veteran has established current 
diagnoses of a psychiatric disability, diagnosed as paranoid 
schizophrenia and/or depression.  These current disabilities 
are confirmed by VA medical evidence, and are accepted by the 
Board.  However, in order for service connection to be 
warranted, the veteran must establish that a psychiatric 
disability began during active military service, or 
manifested to a compensable degree within a year thereafter.  

In the present case, the veteran was not diagnosed with a 
psychiatric disability, depressive disorder, until 1998, 
approximately 6 years after his service separation.  His 
service medical records and treatments records immediately 
following service are negative for any diagnosis of a 
psychiatric disability.  While he did report a history of 
depression and excessive worry on his January 1992 report of 
medical history, he was not diagnosed with a psychiatric 
disability at that time.  When the veteran's claim was 
presented to a VA examiner in March 2004, the examiner 
determined it would be "very difficult to associate" this 
disability with the veteran's service period.  In the absence 
of competent evidence indicating the veteran's current 
psychiatric disabilities began during military service or 
that any such disability was manifested within a year 
thereafter, service connection for a psychiatric disability 
must be denied.  

The veteran has himself alleged that he has a current 
psychiatric disability which was first incurred during active 
military service.  However, as a layperson, his assertions 
regarding medical diagnosis, causation, and etiology are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a psychiatric disability, as 
the veteran has not presented competent evidence indicating 
the onset of any current disability during military service, 
or manifestation of psychoses within a year thereafter.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


